NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 18, 2017 *
                               Decided January 18, 2017

                                         Before

                          WILLIAM J. BAUER, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 16-1523

MUSTAFA-EL K.A. AJALA,                      Appeal from the United States District
(formerly known as Dennis E. Jones),        Court for the Western District of Wisconsin.
      Plaintiff-Appellant,
                                            No. 13-cv-638-bbc
      v.
                                            Barbara B. Crabb,
WILLIAM SWIEKATOWSKI, et al.,               Judge.
     Defendants-Appellees.
                                       ORDER

       After being disciplined for his role in a plot to incite a prison riot,
Mustafa-El Ajala brought a suit under 42 U.S.C. § 1983 against prison staff, asserting
that they discriminated against him because of his race (black) and religion (Muslim),
and denied him procedural due process during his disciplinary hearing. The district
court granted summary judgment against him on the due-process claim, and a jury
eventually found against him on the discrimination claim. We affirm.



      *
        We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-1523                                                                        Page 2

       The facts relevant to this appeal are undisputed. Almost ten years ago, while
Ajala was confined at the maximum-security Green Bay Correctional Institution,
he wrote and circulated a group petition complaining about prison conditions.
The petition contained language that prison administrators deemed inflammatory,
including a threat that the inmates would strike if certain demands were not met. Upon
further investigation, security staff learned that some gang members who had signed
the petition, including Ajala, were also planning a riot so they could carry out vendettas
against prison staff.

       In May 2007 Lieutenant William Swiekatowski wrote a “conduct report”
charging Ajala with violating prison rules by conspiring to incite a riot and commit
battery. The report summarized the evidence supporting the charges: (1) Ajala admitted
writing the petition and had been caught passing it to another prisoner; (2) three
informants had identified Ajala as being involved in a plan to riot; (3) several other
informants had told investigators about the details of the plot; (4) investigators
discovered a number of improvised weapons in common areas during a search of the
prison; and (5) records confirmed that Ajala and the other inmates involved in the plot
had been meeting regularly. This conduct report was one of over 400 such reports that
security staff wrote during their investigation, but most of those reports charged
relatively minor violations of prison rules, such as contraband possession. Only seven
inmates, including Ajala, were charged with the more serious violations of planning to
riot and injure staff; all seven are Muslim, six are black, and one is white.

       Ajala and the other six inmates appeared before Captains Michael Delvaux and
Patrick Brant in June 2007 for a series of disciplinary hearings. After the inmates were
given a chance to present evidence in their defense, Delvaux and Brant found all but
one of them guilty of the disciplinary infractions by a preponderance of the evidence.
Ajala received a year in disciplinary segregation for his role in the plot, and similar
punishments were meted out to the rest of the conspirators.

       After appealing unsuccessfully to the warden, Ajala sought certiorari review of
the disciplinary proceedings in state court, asserting that procedural errors during the
hearing violated his right to due process. Among other things, he accused the hearing
officers of being biased against him because they were potential targets of the plot and
because one of them had some limited knowledge of the investigation before the
disciplinary hearing. The state court rejected all of Ajala’s arguments in a
comprehensive decision. See State ex rel. Jones-El v. Raemisch, No. 08 CV 1214
(Cir. Ct. Dane County. Apr. 22, 2010).
No. 16-1523                                                                        Page 3



       Ajala then brought a civil-rights lawsuit against over a dozen prison officials,
and the district court severed Ajala’s complaint into multiple suits, including this one.
See Order, Ajala v. Tom, No. 3:13-cv-00102-bbc (W.D. Wis. July 31, 2013). As relevant
here Ajala alleged that (1) Swiekatowski discriminated against him by singling him out
for discipline because he is black and Muslim, and (2) the disciplinary-hearing officers
violated his right to procedural due process.

       The district court granted summary judgment against Ajala on the due-process
claim, reasoning that Ajala had a reasonable opportunity to present it to the state court
and that the Rooker-Feldman doctrine barred him from relitigating that court’s ruling
that his disciplinary hearing complied with due process.

        The case proceeded to trial on Ajala’s discrimination claim, and Ajala both
testified and represented himself. The proceedings lasted two days, after which a jury
returned a verdict against him.

       Ajala then moved to set aside the jury’s verdict as against the weight of the
evidence, because, he said, certain witnesses at trial contradicted Swiekatowski’s
explanation why some inmates received conduct reports and others did not. The district
court denied the motion, explaining that even if the evidence Ajala cited would have
allowed a jury to find in his favor, the evidence was not “so one-sided as to require a
new trial.”

        On appeal Ajala first renews his contention that he should be granted a new trial
because the jury’s verdict is against the manifest weight of the evidence. But before we
would set aside the verdict, Ajala would need to show that “no rational jury” would
have rendered it, Saathoff v. Davis, 826 F.3d 925, 933 (7th Cir. 2016). Ajala cannot meet
that demanding standard because his argument amounts to nothing more than
disagreement with the weight the jury gave to the evidence presented at trial. See id.
Ajala urged the jury to infer discriminatory animus from Swiekatowski’s decision to
charge seven Muslim prisoners (all but one of whom were also black) with planning the
riot. Yet Swiekatowski cogently explained why other inmates were not charged even
though they were suspected of involvement in the plot: Wisconsin law prohibits prison
officials from imposing discipline based on uncorroborated statements from
confidential informants, see WIS. ADMIN. CODE DOC § 303.84(5–6) (2016). Moreover, it is
undisputed that insufficient corroboration also accounted for discipline not being meted
out to some black and Muslim inmates whom Swiekatowski suspected of being
No. 16-1523                                                                          Page 4

involved in the plot. Ajala maintains that the jury should have rejected Swiekatowski’s
explanation why he did not charge inmates of other races and religions with
involvement in the conspiracy, but there was nothing irrational about the jury’s
decision to credit Swiekatowski’s explanation over Ajala’s.

        Ajala also contends that the district court should have instructed the jury about
the burden-shifting framework we employ in assessing constitutional claims. See Smith
v. Wilson, 705 F.3d 674, 681 (7th Cir. 2013). As Ajala sees it, the court should have told
the jury that Swiekatowski had the burden of showing that his non-discriminatory
reasons for writing the conduct report against Ajala were “sound” and that his actions
were “narrowly tailored” to achieve a compelling governmental interest. But before
Swiekatowski would have faced any burden to prove the propriety of his actions, Ajala
first had to show at a minimum that those actions were “motivated in part” by a
discriminatory purpose. See id.; Bond v. Atkinson, 728 F.3d 690, 692–93 (7th Cir. 2013).
This he failed to do—the special verdict form asked if Ajala had proven, by a
preponderance of the evidence, that his race or religion was “one of the reasons” that
Swiekatowski issued the conduct report against him, to which the jury replied “no.”
Given that straightforward answer to a simple factual question, Ajala cannot show that
the court’s refusal to offer his proposed instructions prejudiced him. See Viramontes v.
City of Chicago, 840 F.3d 423, 428 (7th Cir. 2016).

        Next Ajala faults the district court for not permitting him to call as witnesses two
inmates who also were punished for helping plan the riot. Ajala had asked the court to
have the inmates brought to court so they could testify about the races and religions of
the petition signatories as well as the label “Black Muslims” attached by some at the
prison to all seven of the charged inmates (even though one of them is white).
The district court denied Ajala’s request, concluding that (1) the probative value of this
proposed testimony did not outweigh the costs and potential security risks of
transporting the prisoners to the courtroom, and (2) testimony from the two witnesses
would be needlessly cumulative because Ajala said he had personal knowledge of this
information. In this court Ajala asserts for the first time that the district court should
have entertained the possibility of allowing the two witnesses to appear by video
conference, an appearance that presumably would have negated much of the burden of
having three maximum-security prisoners (including Ajala) physically present in the
courtroom. Ajala waived this argument by not asking the district court to consider it,
see Bell v. City of Chicago, 835 F.3d 736, 742 (7th Cir. 2016), and he also does not explain
why this testimony would have strengthened his case. Not only were the relevant facts
undisputed, but the jury rejected Ajala’s argument that discriminatory animus could be
No. 16-1523                                                                            Page 5

inferred from the racial and religious makeup of the inmates whom Swiekatowski
charged with serious disciplinary offenses. Cumulative evidence of undisputed facts
would not have persuaded them to conclude otherwise.

       That leaves just Ajala’s argument that the district judge erred in granting
summary judgment against him on his procedural due process claim under the
Rooker-Feldman doctrine, which “prevents lower federal courts from exercising
jurisdiction over cases brought by state court losers challenging state court judgments
rendered before the district court proceedings commenced.” Sykes v. Cook Cty. Circuit
Court Prob. Div., 837 F.3d 736, 741 (7th Cir. 2016); see Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). Ajala contends
that the doctrine should not apply because the “limitations” of his state-court
proceedings prevented him from challenging the impartiality of the disciplinary
hearing officers. That assertion is patently false—the state court considered and rejected
several arguments Ajala raised about why he thought the officers were biased.

       We have considered the remainder of Ajala’s arguments, and none has merit.

                                                                                 AFFIRMED.